Citation Nr: 1822586	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).

2. Entitlement to service  connection for a left eye disorder, to include as secondary to hypertension.

3. Entitlement to service connection for gout, to include as secondary to an acquired psychiatric disorder, or as due to contaminated water at Camp Lejeune, or entitlement to compensation under the provisions of 38 U.S.C. § 1151 as a result of VA-prescribed orthotics.

4. Entitlement to a rating in excess of 50 percent for panic disorder without agoraphobia with recurrent major depression.

5. Entitlement to a compensable rating for status post right hand fracture, third and fourth fingers, and post laceration index with scar.

6. Entitlement to a compensable rating for right eye pterygium.

7. Entitlement to a compensable rating for scar, status post removal of a foreign body, of the left buttock.

8. Entitlement to a compensable rating for hemorrhoids.

9. Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).

10. Entitlement to a temporary total rating due to hospital treatment in excess of 21 days for service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty form November 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2010, September 2010, March 2011, and March 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a Decision Review Officer (DRO) hearing in regard to the propriety of the rating assigned for his hemorrhoids in August 2010 and a Board hearing before the undersigned Veterans Law Judge in June 2017 at which all issues now on appeal were discussed.  A transcripts of these hearings have been added to the record.  

With respect to the characterization of the Veteran's claim for service connection for PTSD, the Board notes that such was certified as an application to reopen a previously denied claim.  In this regard, such claim was initially denied in a March 2011 rating decision; however, shortly after the issuance of such decision, the Veteran submitted a notice of disagreement.  Therefore, such issue has been recharacterized as shown on the title page of this decision and will be considered on a de novo basis. 

Pertinent to the characterization of the Veteran's claim for a compensable rating for hypertension, the Board notes that he was in receipt of a 10 percent rating for hemorrhoids from May 15, 2006 to October 1, 2010.  This reduction was proposed in a May 2010 rating decision, which also adjudicated other claims.  The Veteran was promptly sent notice of the proposed reduction, and filed a statement disagreeing with the claims denied in the May 2010 rating decision, including the proposed reduction; however, proposed reductions are not appealable.  The reduction was effectuated in a July 2010 rating decision.  Later that month, the Veteran noted his request for a DRO hearing in conjunction with his notice of disagreement with the May 2010 rating decision.  In August 2010, the DRO hearing was held and the Veteran filed a notice of disagreement with a variety of issues, but not with the rating assigned for hemorrhoids.  Instead, the Veteran requested a new examination, claiming that the condition had worsened in severity.  The examination was conducted in September 2010, and a claim for a compensable rating for hemorrhoids was denied in a September 2010 rating decision.  The Veteran noted disagreement with this decision, and it is the September 2010 rating decision adjudicating an increased rating claim that is now before the Board.  Consequently, as the propriety of the reduction is not properly before the Board, the issue has been characterized as shown on the title page of the decision to reflect the proper nature of the claim currently before the Board.

Finally, in March 2018, the Veteran filed a motion to advance his case on the docket.  In this regard, appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a) (2012); 38 C.F.R. 
§ 20.900 (c) (2017).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  In the instant case, the evidence indicates that the Veteran does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate that he has an illness so serious or grave in nature that advancement is warranted.  Neither is there evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness.  General financial difficulties alone are insufficient. Finally, there is no evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  Consequently, in the absence of sufficient cause, the Veteran's motion to advance his case on the docket is denied. 

The decision below addresses the Veteran's claim for a temporary total rating.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran was hospitalized for his panic disorder from March 24, 2010, to March 25, 2010, and received surgery claimed to be related to his hemorrhoids in a hospital, but these hospitalizations were for a period of less than 21 days.


CONCLUSION OF LAW

The criteria for a temporary total rating due to hospital treatment in excess of 21 days for a service-connected disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.29 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

The Veteran claims entitlement to a temporary total rating for hospitalization under 38 C.F.R. § 4.29.  Records indicate that he was hospitalized for panic disorder from March 24, 2010, to March 25, 2010, and, in August 2010 for a procedure he claims is related to his hemorrhoids.

A total rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed car) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29. 

In this case, while the Veteran was hospitalized for a service-connected disability, it was for only 2 days.  The Veteran also reported surgery in a hospital setting, which he claimed was related to his hemorrhoids.  No additional periods of hospitalization were reported.  Because there was no period of hospitalization for 21 days or more, as required to receive a temporary total rating under 38 C.F.R. § 4.29, a temporary total rating is denied.

As a final matter, the Board finds that, although SSA records are being requested, there is no indication that such records would reveal any period of hospitalization of 21 days or more.  The Veteran at the Board hearing did not identify such period of hospitalization, and hospitalization for such a long period would certainly be something the Veteran would have reported to the Board for consideration in relation to his claim.  Therefore, the Board finds that there is no reasonable possibility that obtaining SSA records would allow for the claim to be granted.  38 C.F.R. § 3.159(d).


ORDER

A temporary total rating due to hospital treatment in excess of 21 days for a service-connected disability is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

As relevant to all claims, in the Veteran's April 2017 substantive appeal and at his June 2017 Board hearing,  he reported that he was awarded disability benefits through the Social Security Administration (SSA) in May 2011 based on his service-connected disabilities.  As such, a remand is necessary to obtain these records so that they may be considered in adjudicating the Veteran's remaining claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Service Connection for PTSD

Based on the Veteran's report that he reported his alleged MST to a higher authority, the AOJ should contact the proper agencies to obtain records regarding any report of his alleged assault while he was incarcerated at Camp Lejeune.  

Service Connection for a Left Eye Disorder 

At a June 2010 examination, it was reported that the Veteran has left eye diagnoses of a corneal scar, glaucoma, blepharitis, and presbyopia.  While the corneal scar has been related to the Veteran's reported knife injury during service, such alleged injury has not been documented in his service treatment records.  However, as the Veteran has also alleged that his left eye disorder is caused or aggravated by his hypertension, a remand is necessary in order to obtain any opinion addressing such theory of entitlement. 


Service Connection for Gout/Compensation under § 1151

While the AOJ found that service connection for gout was not warranted as he the Veteran did not have a diagnosis of such disorder, a review of the Veteran's medical records reveal complaints, symptomatology, and an active problem of gout.  Specifically, a November 2011 VA treatment record notes gout symptoms of intermittent swelling and stiffness more than pain with flares 2-3 times per year, though the Veteran was not on uric acid medicine at that time.  As such, there is at least a suggestion of a current diagnosis of gout.  Furthermore, the Veteran has asserted several different theories of entitlement regarding service connection for gout, i.e., as due to water contamination at Camp Lejeune, as secondary to PTSD, under the provisions of 38 U.S.C. § 1151.  As such, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed gout. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the record any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2. Contact any appropriate federal records repository and request that research be undertaken to locate a record of the claimed sexual assaults during the Veteran's incarceration at Camp Lejeune.  All responses should be associated with the file.

3. Forward the record to an examiner to determine the nature and etiology of the Veteran's left eye disorder.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the opinion.  Following a review of the record, the examiner should address the following inquiries:

(A)  Identify all current left eye disorders, to include a corneal scar, glaucoma, blepharitis, and presbyopia.

(B)  For each diagnosed left eye disorder, render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is caused or aggravated by the Veteran's service-connected hypertension. For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A rationale for any opinion offered should be provided.  

4. Afford the Veteran an appropriate VA examination so as to determine the nature and etiology of his gout.  Following a review of the record and examination of the Veteran, the examiner should address the following inquiries:

(A)  Please state whether the Veteran has a current diagnosis of gout.  If not, please reconcile such a finding with the remainder of the evidence of record indicating the presence of gout and related symptomatology.

(B)  If gout is present, please render an opinion as to whether it is at least as likely as not that such is related to his acknowledged exposure to contaminated water at Camp Lejeune.  The sole basis for a negative opinion cannot be that gout is not a disease acknowledged to be presumptive related to such exposure. 

(C)  If gout is present, please render an opinion as to whether it is at least as likely as not that such is caused or aggravated by an acquired psychiatric disorder, to include the Veteran's service-connected panic disorder without agoraphobia with recurrent major depression. For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(D)  If gout is present, please render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder gout was caused by or aggravated by VA medical care-specifically, the use of orthotics?

(i)  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that gout is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment?

(ii) If so, is it at least as likely as not (a 50 percent or higher degree of probability) that gout is due to an event not reasonably foreseeable?  A "not reasonably foreseeable" event is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise.

A rationale for any opinion offered should be provided.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, issue the Veteran a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


